                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9      BOARD OF TRUSTEES OF THE                              CASE NO. C18-0784-JCC
        EMPLOYEE PAINTERS’ TRUST, et al.,
10
                                                              ORDER
11                               Plaintiffs,
                  v.
12
        YOUNG’S GLASS CO. LLC., et al.,
13
                                 Defendants.
14

15

16          This matter comes before the Court on Plaintiffs’ motion for default judgment (Dkt. No.

17   43). The Court has considered the motion and the relevant record and FINDS that:

18          (1)        Defendant Young’s Glass Co. LLC. (“Young’s Glass”) was properly served in

19   this matter on or about August 20, 2018 (Dkt. No. 23);

20          (2)        Defendant Michael Patrick Young was properly served in this matter on or about

21   November 29, 2018 (Dkt. No. 36);

22          (3)        The Clerk entered an order of default against Defendant Young’s Glass on

23   November 28, 2018 (Dkt. No. 32) and against Defendant Michael Patrick Young on February 13,

24   2019 (Dkt. No. 38);

25          (4)        Defendants Young’s Glass and Michael Patrick Young have failed to appear or

26   otherwise defend in this action; and


     ORDER
     C18-0784-JCC
     PAGE - 1
 1            (5)    The factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986)

 2   support granting default judgment in Plaintiffs’ favor.

 3            Accordingly, Plaintiffs’ motion for default judgment (Dkt. No. 43) is GRANTED in its

 4   entirety. The Court ORDERS as follows:

 5                                    SUMMARY OF JUDGMENT

 6    Judgment Creditors                               Board of Trustees of the Employee Painters’
 7                                                     Trust; Board of Trustees of the Western
 8                                                     Glaziers Retirement Fund; Board of Trustees
 9                                                     of the District Council No. 5 Apprenticeship
10                                                     And Training Trust Fund; Board of Trustees
11                                                     of the Washington Construction Industry
12                                                     Substance Abuse Program; Board of Trustees
13                                                     of the Painters And Allied Trades Labor-
14                                                     Management Cooperation Initiative; Western
15                                                     Washington Glaziers Org Fund; Western
16                                                     Washington Glaziers MRP; International
17                                                     Union Of Painters And Allied Trades District
18                                                     Council No. 5
19    Judgment Debtors                 Young’s Glass, LLC              Michael Patrick Young
20    Delinquent Contributions         $23,112.59                      $21,277.35
21    Interest through May 31,         $5,748.94                       $5,717.41
22    2019
23    Liquidated Damages               $5,822.07                       $5,154.11
24    Attorney Fees                    $16,572.88                      $16,572.88
25    Costs                            $2,416.40                       $2,416.40
26    Total Judgment                   $53,672.88                      $51,138.15

     ORDER
     C18-0784-JCC
     PAGE - 2
 1    Post-Judgment Interest on Delinquent Contributions shall accrue at rates set forth in the Trust
 2    Agreements.
 3    Post-Judgment Interest Rate on all other amounts shall accrue at the rate fixed under 28 U.S.C.
 4    § 1961.
 5    Attorneys for Judgment Creditors                 Michael A. Urban, WSBA #20251;
 6                                                     Wesley J. Smith, WSBA #51934
 7          (1) Default judgment against Young’s Glass, LLC in the total amount of $53,672.88,
 8              consisting of delinquent fringe benefits contributions for the period of May 2017
 9              through October 2017 in the amount of $23,112.59; interest through May 31, 2019 in
10              the amount of $5,748.94; liquidated damages in the amount of $5,822.07; attorney
11              fees in the amount of $16,572.88; and costs in the amount of $2,416.40;
12          (2) Default judgment against Michael Patrick Young in the total amount of $51,138.15,
13              consisting of delinquent fringe benefits contributions for the period of May 2017
14              through October 2017 in the amount of $21,277.35; interest through May 31, 2019 in
15              the amount of $5,717.41; liquidated damages in the amount of $5,154.11; attorney
16              fees in the amount of $16,572.88; and costs in the amount of $2,416.40;
17          (3) The delinquent contributions shall accrue interest at the rates fixed by the Trust
18              Agreements until paid; and
19          (4) The remaining judgment amounts shall accrue interest at the rate fixed under 28
20              U.S.C. § 1961.
21          DATED this 5th day of June 2019.




                                                          A
22

23

24
                                                          John C. Coughenour
25
                                                          UNITED STATES DISTRICT JUDGE
26


     ORDER
     C18-0784-JCC
     PAGE - 3
